 

Exhibit 10.7

AMENDMENT NO. 2 TO ADMINISTRATION AGREEMENT

THIS AMENDMENT NO. 2 TO ADMINISTRATION AGREEMENT (this “Amendment”), dated as of
January 1, 2015, by and among PROSPER FUNDING LLC (the “Company” and the
“Licensor”), PROSPER MARKETPLACE, INC., in its capacity as the Licensee
(“Licensee”), PROSPER MARKETPLACE, INC., in its separate capacity as the
Corporate Administrator (the “Corporate Administrator”), PROSPER MARKETPLACE,
INC., in its separate capacity as the Loan Platform Administrator (the “Loan
Platform Administrator”), and PROSPER MARKETPLACE, INC., in its separate
capacity as the Loan and Note Servicer (the “Loan and Note Servicer”).

RECITALS

WHEREAS, the parties hereto entered into that certain Administration Agreement
dated as of January 22, 2013 and made effective as of February 1, 2013, pursuant
to which Prosper Marketplace, Inc. provides Prosper Funding LLC certain
corporate administration services and platform administration services, and
services all Borrower Loans and Securities (as heretofore amended or otherwise
modified, the “Administration Agreement”);

WHEREAS, the parties hereto entered into that certain Amendment No. 1 to
Administration Agreement dated as of January 1, 2015, pursuant to which the
parties amended Exhibit C of the Administration Agreement; and

WHEREAS, the parties hereto desire to further amend Exhibit C of the
Administration Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereby agree as follows:

ARTICLE 1.

DEFINITIONS

1.1 Any capitalized terms used in this Amendment but not otherwise defined shall
have the meanings ascribed to those terms under the Administration Agreement.

ARTICLE 2.

MODIFICATIONS

2.1 Effective as of the date hereof, the “Corporate Administration Fee” section
of Exhibit C to the Administration Agreement is hereby deleted in its entirety
and replaced with the following:

“On the last Business Day of each calendar month, commencing on January 1, 2015,
the Company shall pay to the Corporate Administrator by (in respect of its
provision of the services specified in Article III of this Agreement) an amount
equal to 50% of the compensation and benefits expense of Legal and Accounting
personnel; provided that, in the case of the last payment of the Corporate
Administration Fee due under Article III of this Agreement, the amount due shall
be pro-rated by the number of days from the last monthly fee payment date and
the date on which the Corporate Administrator stopped providing the services
specified in Article III of this Agreement.”

ARTICLE 3.

MISCELLANEOUS

3.1 Reference to and Effect on the Administration Agreement.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Administration Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import shall mean and be a reference to the Administration
Agreement as amended or otherwise modified hereby and (ii) each reference to the
Administration Agreement or any other document, instrument or agreement executed
and/or delivered in connection with the Administration Agreement, shall mean and
be a reference to the Administration Agreement as amended or otherwise modified
hereby.

(b) Except as specifically waived, amended or otherwise modified above, the
terms and conditions of the Administration Agreement and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

 

--------------------------------------------------------------------------------

 

(c) The execution, delivery and effectiveness of this Amendment shall not
constitute a waiver of any provision contained in the Administration Agreement,
except as specifically set forth herein.

3.2 Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic imaging system shall be effective as
delivery of a manually executed counterpart of this Amendment.

3.3 GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

3.4 Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

3.5 Successors and Assigns.  This Amendment shall be binding upon each party
hereto and their respective successors and assigns, and shall inure to the
benefit of each party hereto and their successors and assigns.

3.6 Entire Agreement.  This Amendment, taken together with the Administration
Agreement, embodies the entire agreement and understanding of the parties hereto
and supersedes all prior agreements and understandings, written and oral,
relating to the subject matter hereof.

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Amendment to be signed in its
corporate name on its behalf by its proper official duly authorized as of the
day, month and year first above written.

 

Company:

PROSPER FUNDING LLC

 

By:

 

/s/ Sachin Adarkar

 

 

Name:

Sachin Adarkar

 

 

Title:

Secretary

 

 

Address:

221 Main Street, 3rd Floor

 

 

 

San Francisco, CA  94105

 

 

 

Tax Identification No.: 45-4526070

 

Licensor:

PROSPER FUNDING LLC

 

By:

 

/s/ Sachin Adarkar

 

 

Name:

Sachin Adarkar

 

 

Title:

Secretary

 

 

Address:

221 Main Street, 3rd Floor

 

 

 

San Francisco, CA  94105

 

 

 

Tax Identification No.: 45-4526070

 

Licensee:

PROSPER MARKETPLACE, INC.

 

By:

 

/s/ Sachin Adarkar

 

 

Name:

Sachin Adarkar

 

 

Title:

Secretary

 

 

Address:

221 Main Street, 3rd Floor

 

 

 

San Francisco, CA  94105

 

 

 

Tax Identification No.: 73-1733867

 

Corporate Administrator:

PROSPER MARKETPLACE, INC.

 

By:

 

/s/ Sachin Adarkar

 

 

Name:

Sachin Adarkar

 

 

Title:

Secretary

 

 

Address:

221 Main Street, 3rd Floor

 

 

 

San Francisco, CA  94105

 

 

 

Tax Identification No.: 73-1733867

 



[Signature page to Amendment No. 2 to Administration Agreement]

--------------------------------------------------------------------------------

 

Loan Platform Administrator:

PROSPER MARKETPLACE, INC.

 

By:

 

/s/ Sachin Adarkar

 

 

Name:

Sachin Adarkar

 

 

Title:

 

 

 

Address:

221 Main Street, 3rd Floor

 

 

 

San Francisco, CA  94105

 

 

 

Tax Identification No.: 73-1733867

 

Loan and Note Servicer:

PROSPER MARKETPLACE, INC.

 

By:

 

/s/ Sachin Adarkar

 

 

Name:

Sachin Adarkar

 

 

Title:

Secretary

 

 

Address:

221 Main Street, 3rd Floor

 

 

 

San Francisco, CA  94105

 

 

 

Tax Identification No.: 73-1733867

 

[Signature page to Amendment No. 2 to Administration Agreement]